DETAILED ACTION
This office action is in response to the applicant’s After-Final amendments filed on 04/14/2022.
Currently claims 1, 3-6, 8, 10-21 and 23-30 are pending in the application.
EXAMINER’S AMENDMENT
Independent claims 1, 17 and 30 are allowable. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement as set forth in the Office action mailed on 07/22/2021, is hereby withdrawn and claims 12 and 25 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 12 and 25 require all the limitations of an allowable claim.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
In light of applicant’s amendments filed on 04/14/2022,
Claims 1, 3-6, 8, 10-21 and 23-30 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 1 is allowable because the closest prior art US Patent Pub # US 2016/0233274 A1 to Park teaches, a display apparatus comprising a plurality of subpixels (SP1, SP2 and SP3; Fig. 3; [0050]; i.e. sub-pixels) and 
configured to emit light based on each of the plurality of subpixels (the plurality of sub-pixels SP1, SP2, and SP3 may respectively display blue, green, and red colors; Fig. 3; [0047]), 
the display apparatus comprising: 
a substrate (101; Fig. 3; [0047]; i.e. display substrate); 

    PNG
    media_image1.png
    436
    788
    media_image1.png
    Greyscale

a driving layer (103 and 104; Fig. 3; [0053]; i.e. thin film transistor and insulating layer) provided on the substrate (101) and comprising a driving element (103; Fig. 3; [0053]; i.e. thin film transistor) which is configured to apply current to the display apparatus (transistors supply currents to pixels); 
a first electrode (106; Fig. 3; [0055]; i.e. first electrode) electrically connected to the driving layer (connected to the part of the driving layer 103 and 104); 
a first semiconductor layer (112; Fig. 3; [0062] - [0063]; i.e. first pattern layer which may include hole injection layer (HIL) and a hole transport layer (HTL)) provided on the first electrode (106); 
an active layer (111R/111G/111B; Fig. 3; [0065]; i.e. red, green and blue emissive layer) provided on the first semiconductor layer (112); 
a second semiconductor layer (113; Fig. 3; [0062] - [0063]; i.e. second pattern layer which may include an electron transport layer (ETL) and an electron injection layer (EIL)) provided on the active layer (111R/111G/111B); 
a second electrode (108, combination of 114 and 115; Fig. 3; [0067]; i.e. second electrode) provided on the second semiconductor layer (113); 
an isolation structure (109; Fig. 3; [0057]; i.e. pixel-defining layer) isolating (layer 109 is isolating the three sub-pixels shown where active layer is a part of it) the active layer (111R/111G/111B) based on each of the plurality of subpixels (SP1, SP2 and SP3);
Furthermore, US Patent Pub # US 2018/0026169 A1 to Shioji teaches, a reflective layer (11 and 16; reflective film and dielectric multilayered film; Fig. 3A; [0049]) provided on the second electrode (12; base member, made of metal; Fig. 3A; [0032]) opposite to the second semiconductor layer (if reflective layer is provided on the second electrode, obviously it would be opposite to second semiconductor layer, as per Park), 
wherein the reflective layer (16; Fig. 3A; [0054]; i.e. dielectric multilayered film) comprises a distributed Bragg reflector ([0054]).

    PNG
    media_image2.png
    329
    456
    media_image2.png
    Greyscale

Furthermore, US Patent Pub # US 2009/0179563 A1 to Jun teaches, wherein light emitted from the active layer (40; Fig. 4; [0069]; i.e. light-emitting layer) resonates between the first electrode (11; Fig. 4; [0069]; i.e. cathode) and the reflective layer (15; Fig. 4; [0069]; i.e. metallic reflection panel) (Fig. 4; [0069]).

    PNG
    media_image3.png
    577
    707
    media_image3.png
    Greyscale

However, neither Park nor any cited prior art, appear to explicitly disclose, in context, a current blocking layer provided in the driving layer and corresponding to the isolation structure;
Specifically, the aforementioned ‘a current blocking layer provided in the driving layer and corresponding to the isolation structure,’ is material to the inventive concept of the application at hand to achieve reduced divergence angle of a beam of a high-resolution display apparatus, thus improving device performance.

Amended independent claim 17 is allowable because the closest prior art US Patent Pub # US 2016/0233274 A1 to Park teaches, a method of manufacturing a display apparatus, the method comprising: 
forming a first semiconductor layer (113) (Fig. 3; [0062] - [0063]);  

    PNG
    media_image1.png
    436
    788
    media_image1.png
    Greyscale

41forming an active layer (111R/111G/111B) on the first semiconductor layer (113) (Fig. 3; [0065]); 
forming a second semiconductor layer (112) on the active layer (111R/111G/111B) (Fig. 3; [0062] - [0063]); 
isolating (using pixel defining layer 109; [0058]) the active layer (111R/111G/111B) based on each of a plurality of subpixels (SP1, SP2 and SP3) (Fig. 3; [0050]); 
forming a first electrode (106) on the second semiconductor layer (112) based on each of the plurality of subpixel (SP1, SP2 and SP3) (Fig. 3; [0055]); 
forming a driving layer (103 and 104) which comprises a driving element (103) electrically connected to the first electrode (106) (Fig. 3; [0053]); 
forming an isolation structure (109; Fig. 3; [0057]; i.e. pixel-defining layer) isolating (layer 109 is isolating the three sub-pixels shown where active layer is a part of it) the active layer (111R/111G/111B) based on each of the plurality of subpixels (SP1, SP2 and SP3);
Furthermore, US Patent Pub # US 2018/0068995 A1 to Kajiyama teaches, forming the first semiconductor layer (part of semiconductor element 12; Fig. 2A; [0028]) on an epitaxial substrate (11; Fig. 2A; [0028]; i.e. epitaxial substrate); and 
removing the epitaxial substrate (11) (Fig. 2F; [0042]);
Note: The examiner interpreted the claim as removal of epitaxial substrate was done at an appropriate process step where further processing is necessary. It means before forming the second electrode and the reflective layer.

    PNG
    media_image4.png
    175
    597
    media_image4.png
    Greyscale

With the teaching of Kajiyama above, Park further teaches, forming a second electrode (108; Fig. 3; [0067]; i.e. second electrode) on the first semiconductor layer (113) (Fig. 3; [0061], [0067]); and
Furthermore, US Patent Pub # US 2018/0026169 A1 to Shioji teaches, forming a reflective layer (11 and 16; reflective film and dielectric multilayered film; Fig. 3A; [0049]) provided on the second electrode (12; base member, made of metal; Fig. 3A; [0032]) opposite to the second semiconductor layer (if reflective layer is provided on the second electrode, obviously it would be opposite to second semiconductor layer, as per Park), 
wherein the reflective layer (16; Fig. 3A; [0054]; i.e. dielectric multilayered film) comprises a distributed Bragg reflector ([0054]).

    PNG
    media_image2.png
    329
    456
    media_image2.png
    Greyscale

However, neither Park nor any cited prior art, appear to explicitly disclose, in context, a current blocking layer provided in the driving layer and corresponding to the isolation structure;
Specifically, the aforementioned ‘a current blocking layer provided in the driving layer and corresponding to the isolation structure,’ is material to the inventive concept of the application at hand to achieve reduced divergence angle of a beam of a high-resolution display apparatus, thus improving device performance.

Amended independent claim 30 is allowable because the closest prior art US Patent Pub # US 2016/0233274 A1 to Park teaches, a display apparatus comprising a plurality of subpixels (SP1, SP2 and SP3; Fig. 3; [0050]; i.e. sub-pixels) and 
configured to emit light based on each of the plurality of subpixels (the plurality of sub-pixels SP1, SP2, and SP3 may respectively display blue, green, and red colors; Fig. 3; [0047]), 
the display apparatus comprising: 
a substrate (101; Fig. 3; [0047]; i.e. display substrate); 

    PNG
    media_image1.png
    436
    788
    media_image1.png
    Greyscale

a driving layer (103 and 104; Fig. 3; [0053]; i.e. thin film transistor and insulating layer) provided on the substrate (101) and comprising a driving element (103; Fig. 3; [0053]; i.e. thin film transistor) which is configured to apply current to the display apparatus (transistors supply currents to pixels); 
a first electrode (106; Fig. 3; [0055]; i.e. first electrode) electrically connected to the driving layer (connected to the part of the driving layer 103 and 104); 
a first semiconductor layer (112; Fig. 3; [0062] - [0063]; i.e. first pattern layer which may include hole injection layer (HIL) and a hole transport layer (HTL)) provided on the first electrode (106); 
an active layer (111R/111G/111B; Fig. 3; [0065]; i.e. red, green and blue emissive layer) provided on the first semiconductor layer (112); 
a second semiconductor layer (113; Fig. 3; [0062] - [0063]; i.e. second pattern layer which may include an electron transport layer (ETL) and an electron injection layer (EIL)) provided on the active layer (111R/111G/111B); 
a second electrode (108; Fig. 3; [0067]; i.e. second electrode) provided on the second semiconductor layer (113); and 
an isolation structure (109; Fig. 3; [0057]; i.e. pixel-defining layer) isolating (layer 109 is isolating the three sub-pixels shown where active layer is a part) the active layer (111R/111G/111B) based on each of the plurality of subpixels (SP1, SP2 and SP3); 
Furthermore, US Patent Pub # US 2018/0026169 A1 to Shioji teaches, a reflective layer (11 and 16; reflective film and dielectric multilayered film; Fig. 3A; [0049]) provided on the second electrode (12; base member, made of metal; Fig. 3A; [0032]) opposite to the second semiconductor layer (if reflective layer is provided on the second electrode, obviously it would be opposite to second semiconductor layer, as per Park), 
wherein the reflective layer (16; Fig. 3A; [0054]; i.e. dielectric multilayered film) comprises a distributed Bragg reflector ([0054]).

    PNG
    media_image2.png
    329
    456
    media_image2.png
    Greyscale

Furthermore, US Patent Pub # US 2009/0179563 A1 to Jun teaches, wherein light emitted from the active layer (40; Fig. 4; [0069]; i.e. light-emitting layer) resonates between the first electrode (11; Fig. 4; [0069]; i.e. cathode) and the reflective layer (15; Fig. 4; [0069]; i.e. metallic reflection panel) (Fig. 4; [0069]).

    PNG
    media_image3.png
    577
    707
    media_image3.png
    Greyscale

Furthermore, US Patent Pub # US 2012/0001218 A1 to Choi teaches, a current spreading layer (70; Fig. 5; [0088]; i.e. current spreading layer) provided between the second semiconductor layer (50; Fig. 5; [0088]; i.e. second conductive type semiconductor layer) and the reflective layer (140; Fig. 5; [0089]; i.e. reflection member) and between the reflective layer (140) and the second electrode (170; Fig. 5; [0089]; i.e. electrode), 

    PNG
    media_image5.png
    416
    536
    media_image5.png
    Greyscale

However, neither Park nor any cited prior art, appear to explicitly disclose, in context, a current blocking layer provided in the driving layer and corresponding to the isolation structure;
Specifically, the aforementioned ‘a current blocking layer provided in the driving layer and corresponding to the isolation structure,’ is material to the inventive concept of the application at hand to achieve reduced divergence angle of a beam of a high-resolution display apparatus, thus improving device performance.
Dependent claims 3-6, 8, 10-16, 18-21 and 23-29 depend, directly or indirectly, on allowable independent claim 1 and 17, respectively. Therefore, claims 3-6, 8, 10-16, 18-21 and 23-29 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


04/23/2022

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812